Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Research Disclosure No. 608030 discloses films comprising 0-15% by weight of an amorphous polyamide blended into a semicrystalline polyamide (i.e., 85-100% of the semicrystalline polyamide) to slow down the rate of crystallization to produce thicker films. The amorphous polyamides comprise methylpentamethylene diamine (MPMD) and isophthalic acid.
RD ‘030 is silent with regard to a further layer and specific thickness values as claimed. Additionally, RD ‘030 discloses amorphous polyamides of MPMD-T and MPMD-T/MPMD-I, i.e., the isophthalic acid component is always used in combination with the terephthalic acid component. Therefore, the isophthalic acid cannot make up 100 mol% of the dicarboxylic acid component. Furthermore, nothing of record indicates that one of ordinary skill in the art would have been motivated to modify RD ‘030 to achieve high levels of isophthalic acid, including the range of at least 85 mol%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787